Case 8:20-cv-01541-TPB-SPF Document 1 Filed 07/07/20 Page 1 of 41 PageID 1




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION


 ASMAE BOUAZZAOUI,

                Plaintiff,                            Case No.:
 v.

 G4 AUTOWERKS LLC d/b/a
 DIMMITT AUTOMOTIVE
 GROUP,

             Defendant.
 __________________________________/

                    COMPLAINT AND DEMAND FOR JURY TRIAL

        COMES NOW, Plaintiff, ASMAE BOUAZZAOUI, by and through her undersigned

 counsel and sues the Defendant, G4 AUTOWERKS, LLC d/b/a DIMMITT AUTOMOTIVE

 GROUP (hereinafter referred to as “DIMMITT” or “Defendant”) and states as follows:

                               JURISDICTION AND VENUE

        1.      Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331, 1367 and

 1441(b).

        2.      Venue lies within the United States District Court for the Middle District of

 Florida, Tampa Division because a substantial part of the events giving rise to this claim

 occurred in this Judicial District and is therefore proper pursuant to 28 U.S.C. 1391(b).

                                           PARTIES

        3.      Plaintiff, ASMAE BOUAZZAOUI, is a resident of Hillsborough County,

 Florida.




                                          Page 1 of 41
Case 8:20-cv-01541-TPB-SPF Document 1 Filed 07/07/20 Page 2 of 41 PageID 2




         4.      Defendant, DIMMITT, is a Florida Limited Liability Corporation authorized

 and doing business in this Judicial District. At all times material, Defendant employed

 Plaintiff. At all times material, Defendant employed the requisite number of employees and,

 therefore, is an employer as defined by the Title VII of the Civil Rights Act of 1964, the

 Americans with Disabilities Act, the Florida Civil Rights Act, and 42 U.S.C. §1981.

         5.      At all times material, Plaintiff was an employee of Defendant within the

 meaning of the Title VII of the Civil Rights Act of 1964 and the Florida Civil Rights Act.

                                   GENERAL ALLEGATIONS

         6.      At all times material, Defendant acted with malice and reckless disregard for

 Plaintiff’s federal and state protected rights.

         7.      At all times material, Plaintiff was qualified to perform her job duties within

 the legitimate expectations of her employer.

         8.      Plaintiff has retained the undersigned counsel to represent her in this action and

 is obligated to pay them a reasonable fee for their services.

         9.      Plaintiff requests a jury trial for all issues so triable.

                            ADMINISTRATIVE PREREQUISITES

         10.     Plaintiff timely filed her Charge of Discrimination with the Equal Employment

 Opportunity Commission (“EEOC”) and the Florida Commission on Human Relations

 (“FCHR”) on November 5, 2019.

         11.     On April 17, 2020, the EEOC issued a Dismissal and Notice of Rights related

 to Plaintiff’s Charge of Discrimination. This Complaint has been filed within ninety (90) days




                                             Page 2 of 41
Case 8:20-cv-01541-TPB-SPF Document 1 Filed 07/07/20 Page 3 of 41 PageID 3




 of the issuance of the Dismissal and Notice of Rights; therefore, Plaintiff has met all conditions

 precedent to filing this Complaint.

          12.   Plaintiff has satisfied all conditions precedent, therefore jurisdiction over this

 claim is appropriate pursuant to Chapter 760, Florida Statutes, because more than one-hundred

 and eighty (180) days have passed since the filing of the Charge.

                                 FACTUAL ALLEGATIONS

          13.   Plaintiff is a Muslim female of Moroccan national origin and considered as a

 member of the Arab race.

          14.   In or around February 2019, Plaintiff began her employment with Defendant

 working as an Internet Sales Representative at Defendant’s Audi Wesley Chapel store.

          15.   During Plaintiff’s employment with Defendant, Plaintiff understood that she

 was performing her job well and on two different occasions, Plaintiff received the internet

 salesperson of the month bonus from Defendant.

          16.   Plaintiff was hired by Joe Petrillo (General Manager), but Petrillo moved to

 another dealership by the time Plaintiff started working at Defendant’s Audi Wesley Chapel

 store.

          17.   When Plaintiff began working at Defendant’s Audi Wesley Chapel store,

 Michael Cronk was the new General Manager and Brian Harrigan later became the Sales

 Manager on March 1, 2019. During Plaintiff’s interview with Cronk, he told Plaintiff that he

 did not want any drama and Plaintiff would be “gone” from the dealership if she ever went to

 Human Resources.




                                           Page 3 of 41
Case 8:20-cv-01541-TPB-SPF Document 1 Filed 07/07/20 Page 4 of 41 PageID 4




        18.     Shortly after Plaintiff’s employment began with Defendant, Cronk and

 Harrigan began sexually harassing Plaintiff on a repeated basis.

        19.     On or about March 10, 2019, after walking by Harrigan, he said to Kim Nesselt

 (Director of Internet Sales): “she’s got a rack on her.”

        20.     On or about March 25, 2019, during an Audi training in Atlanta, Georgia, Cronk

 stated to Plaintiff: “my friend said you’re hot and I told him ‘go up to her and talk to her.’”

        21.     On or about April 15, 2019, Harrigan commented that Plaintiff’s work shirt

 reminded him of his pillow cover, made comments about how Plaintiff’s breasts looked in the

 shirt, stated that he liked Plaintiff’s “big boobs,” and further stated how Plaintiff’s pants

 showed her “camel toe.”

        22.     On or about April 20, 2019, Harrigan saw that Plaintiff had her fingernails done

 and stated: “oh, the BT’s.” Plaintiff asked Harrigan what he meant by that and he responded:

 “ball ticklers” and gestured what he meant with his hand. Harrigan made these comments each

 time that Plaintiff had her nails done or approached the desk to work numbers.

        23.     On or about May 7, 2019, Plaintiff came to work limping after injuring her back

 at the gym. Cronk and Harrigan began making jokes about how Plaintiff was walking and

 Harrigan asked: “what happened, did you fall off the pole at your night time job?” After this,

 Cronk and Harrigan relentlessly make jokes and comments insinuating that Plaintiff was a

 stripper. Examples of the almost daily comments made are:

                (a)     Harrigan stated: “if you don’t sell cars and make money this month,
                        you’ll have to put in more work at night”;

                (b)     Harrigan stated: “you look tired, did you have a long night at your night
                        time job?”;



                                           Page 4 of 41
Case 8:20-cv-01541-TPB-SPF Document 1 Filed 07/07/20 Page 5 of 41 PageID 5




                (c)     When Plaintiff had a male customer negotiating with her, Cronk or
                        Harrigan would say things like: “tell him if he buys the car, he’ll get a
                        lap dance”;

                (d)     Cronk noticed that Plaintiff had two cell phones. He asked Plaintiff:
                        “why do you need two phones, one for the other life?” Plaintiff stated
                        that she had one for her customers, to which Harrigan stated: “nighttime
                        customers.”

                (e)     Harrigan asked Plaintiff to close one of the doors that has a long metal
                        handle. When Plaintiff grabbed the handle and was pulling it, Harrigan
                        stated: “oh, you should be used to it . . . you slide on it every night”; and

                (f)     Plaintiff was showing Cronk a trade picture that a client sent Plaintiff
                        on her cell phone. Plaintiff caught Cronk scrolling through her camera
                        roll and tried to grab her phone from him. Cronk pulled it away from
                        Plaintiff and said: “let’s see what kind of pictures you got on here.”
                        Harrigan then stated: “pictures of her on the pole?”

        24.     In or around June 2019, Plaintiff had a customer in the showroom debating

 whether he wanted to trade his car and asking Plaintiff questions. Harrigan stated: “go sit with

 him, lower your blouse a little bit, and show him the girls.”

        25.     On or about June 10, 2019, Plaintiff arrived at work for Defendant wearing new

 sunglasses. Cronk asked Plaintiff if they were her “walk of shame” sunglasses.

        26.     On or about June 15, 2019, Plaintiff heard Cronk and Harrigan whispering and

 walking closely behind her. Plaintiff quickly turned around and caught them looking at her

 rear end.

        27.     It was also common for sexual comments to be made in Plaintiff’s presence.

 For example, Plaintiff’s co-worker, Isa King, regularly talked about sex with Cronk and

 Harrigan. King often went along with Cronk’s and Harrigan’s sexual comments and spoke

 about her own sex life in the workplace. For example, on one occasion, Cronk said to King:

 “give us white guys a chance” and King replied that she likes “dark meat.” As a result of her


                                           Page 5 of 41
Case 8:20-cv-01541-TPB-SPF Document 1 Filed 07/07/20 Page 6 of 41 PageID 6




 engagement in the sexual banter, King was treated more favorably than Plaintiff. Cronk and

 Harrigan did not take issue with King calling in, leaving early on Saturdays, taking three-day

 weekends and taking long lunches.

        28.     In addition to the sexual harassment that Plaintiff faced at Defendant, Plaintiff’s

 supervisors also made repeated discriminatory comments about her religion, race, and national

 origin. The comments include, but are not limited to:

                (a)    On or about February 20, 2019, Cronk was making fun of Ed Kaffaf, a
                       practicing Muslim, because Kaffaf went to the conference room to pray.

                (b)    On one occasion, after Plaintiff went for a walk with Kaffaf and Moe
                       (last name unknown), Cronk stated: “gotta watch you three.” All three
                       employees are Muslim.

                (c)    On or about March 30, 2019, Plaintiff was working with Indian
                       customers and Harrigan referred to them as “your people.”

                (d)    Cronk and Harrigan also made comments about terrorism and
                       explosives. For example, Harrigan asked Plaintiff if she had C4 in her
                       car. Additionally, an Indian customer was asking about towing capacity
                       and Cronk stated: “I don’t know, is it enough for all the C4?”

                (e)    When Plaintiff was working with a Muslim customer and talking about
                       their trade-in, Harrigan said: “make sure there is no C4 in the trunk.”

                (f)    On another occasion, Cronk made a comment about explosives when
                       Plaintiff closed a deal and said: “boom!”

                (g)    On or about May 15, 2019, Plaintiff had her hands in the pocket of her
                       jacket. Harrigan said: “what are you holding under that jacket? Open
                       it, I don’t trust you.” Cronk then stated that if Plaintiff opened her
                       jacket, it might go “kaboom.”

                (h)    On or about June 10, 2019, Plaintiff was working with a Moroccan
                       customer. Cronk commented: “what are we doing, selling a car or
                       planning to kaboom the place?” Cronk also made fun of the spouses’
                       headscarf.




                                          Page 6 of 41
Case 8:20-cv-01541-TPB-SPF Document 1 Filed 07/07/20 Page 7 of 41 PageID 7




         29.     In addition to the religious and race-based comments, Defendant also refused

 to accommodate Plaintiff’s sincerely held religious beliefs. For example, during Ramadan

 (beginning May 5, 2019) Plaintiff was fasting due to her religious beliefs. While Plaintiff was

 fasting and observing the most important religious month in the Muslim faith, Cronk made

 comments such as: “why does she need to fast since she’s going to hell anyway?”

         30.     Nesselt stated that Plaintiff would not have enough energy to perform her job

 while she was fasting and further stated that Plaintiff’s fasting would “affect” her department.

         31.     Ramadan ended at sundown on June 4, 2019. At the conclusion of Ramadan,

 there is a three-day celebration known as Eid al-Fitr, or the Festival of the Breaking of the Fast.

 Many consider this religious celebration the “Muslim version of Christmas.” On May 24,

 2019, Plaintiff asked Nesselt for the day off to observe Eid al-Fitr. Nesselt said: “I can’t have

 you taking off, I have a department to run.” Nesselt told Plaintiff that she would have to take

 the day off as her day off for the week and not in addition to Plaintiff’s weekly day off. Plaintiff

 explained to Nesselt that the way that “Eid” is determined is based on the siting of the new

 moon that indicates the end of Ramadan and, therefore, Plaintiff would not know the exact day

 in which it would fall. In response, Nesselt said: “you are telling me that you don’t know what

 day you are asking for until that evening? What kind of shit is this? That’s the stupidest thing

 I’ve ever heard.” Plaintiff told Nesselt that she would take Eid al-Fitr off without pay and

 Nesselt finally agreed to accommodate Plaintiff. After the conversation, Plaintiff sent Nesselt

 an internet article that explained Eid al-Fitr.

         32.     On or about August 6, 2019, Plaintiff asked Cronk if she could have the day off

 on Saturday, August 10, 2019 to celebrate Eid al-Adha, a Muslim holiday. Cronk immediately



                                            Page 7 of 41
Case 8:20-cv-01541-TPB-SPF Document 1 Filed 07/07/20 Page 8 of 41 PageID 8




 denied Plaintiff’s request. However, as stated above, King was permitted to take Saturdays off

 or leave early on Saturdays.

        33.     On or about July 3, 2019, Plaintiff’s pay sheet/washout was missing Plaintiff’s

 $500.00 salesperson of the month bonus. Plaintiff brought the shortage to Cronk’s attention

 and he told Plaintiff that she did not receive it because her co-worker, Jimmy DeBone received

 it. Plaintiff explained that there are two bonuses, one for the sales floor and one for internet.

 Cronk replied aggressively that he makes the decisions of who gets the bonuses.

        34.     On or about August 6, 2019, Plaintiff told Cronk that her pay sheet/washout

 was missing $630.00, the $500.00 bonus described above and $130.00 for a customer

 appointment. Cronk stated that he would take care of it, but it was not reflected on Plaintiff’s

 August 9, 2019 pay stub. For the next several days, Cronk continued to give Plaintiff the

 runaround and misrepresent that he was working on getting Plaintiff’s pay.

        35.     On August 15, 2019, Plaintiff spoke with Michelle (last name unknown, Human

 Resources) about the unpaid wages. Shortly thereafter, Plaintiff received an email from Cronk

 stating that the “moolah” was on Plaintiff’s desk. Cronk left Plaintiff $630.00 in cash.

        36.     Later that day, Kim Pizzuto (Human Resources Director) contacted Plaintiff

 and wanted to know the “story” about the unpaid money. Plaintiff explained everything to

 Pizzuto and said that there was no need to order another check because Cronk paid her in cash.

 Pizzuto was upset that Cronk paid Plaintiff in cash, raised her voice and demanded that Plaintiff

 put Cronk on the phone. After his conversation with Pizzuto, Cronk asked Plaintiff to return

 the cash to him and confirmed that Plaintiff would receive a check the next day.




                                           Page 8 of 41
Case 8:20-cv-01541-TPB-SPF Document 1 Filed 07/07/20 Page 9 of 41 PageID 9




        37.     On several occasions in late August 2019, Cronk insinuated that he was going

 to remove Plaintiff from the internet department. When Plaintiff questioned Cronk about it,

 he told Plaintiff that she would “understand” when Plaintiff came in one morning and her leads

 were turned off.

        38.     The same day, Plaintiff called Nesselt to find out if Cronk could remove her

 from the internet department. Nesselt told Plaintiff that he could not because there was a

 process to do that and further told Plaintiff not to worry because she was doing a “great job.”

        39.     On several occasions, Cronk commented that Plaintiff had human resources on

 “speed dial.” Cronk also called Plaintiff “Augi,” the name of Plaintiff’s former co-worker who

 went to human resources regarding a pay issue and was picked on for his accent and national

 origin and was terminated. Cronk also called Plaintiff “Tyrell,” who was one of Plaintiff’s co-

 workers that was terminated.

        40.     On or about August 25, 2019, Nesselt gave a duplicate lead to Plaintiff’s co-

 worker, which negatively impacted Plaintiff’s numbers.

        41.     On or about August 26, 2019, Plaintiff was helping a customer and asked Cronk

 to assist. After Cronk spoke to the customer, he stated to Plaintiff: “I didn’t get any buying

 signals, but I was wrong before. I’ve made mistakes, hiring mistakes.” Cronk looked at

 Plaintiff and said: “right?”

        42.     On or about August 30, 2019, Harrigan instructed Plaintiff to drive to

 Tallahassee, Florida to deliver a car to a customer, which is atypical. Plaintiff explained that

 her back was injured and it would be difficult for her to drive that distance. Harrigan told

 Plaintiff that he did not care what Plaintiff did, but if she wanted the deal, she had to drive the



                                           Page 9 of 41
Case 8:20-cv-01541-TPB-SPF Document 1 Filed 07/07/20 Page 10 of 41 PageID 10




  car. Due to the hurricane traffic, it took Plaintiff a significant amount of time to drive roundtrip

  to Tallahassee.

         43.        Due to the pain in her back, Plaintiff asked Cronk if she could go home early

  on August 31, 2019 and Cronk denied Plaintiff’s request.

         44.        On September 3, 2019, Plaintiff treated at urgent care due to her back pain and

  was ordered off of work for three (3) days.

         45.        On September 6, 2019, Plaintiff returned to work and was called to a meeting

  with Nesselt. Nesselt informed Plaintiff that she was on a final notice and probation for

  performance and that Plaintiff could not take any more leads until further notice. However,

  Plaintiff was not provided any documentation to review or sign.

         46.        Plaintiff was shocked because she was never written-up or coached and Nesselt

  just recently told Plaintiff that she was doing a great job. Plaintiff asked Nesselt how she was

  supposed to sell cars without leads and Nesselt told Plaintiff that she could take a demotion to

  the sales floor. Ultimately, Nesselt said that Plaintiff could have a maximum of 40 leads per

  month, which would significantly impact Plaintiff’s ability to earn commissions and would cut

  Plaintiff’s pay by approximately 50%. Previously, Plaintiff’s leads were approximately 80-90

  per month.

         47.        On September 23, 2019, Plaintiff met with Pizzuto to address her concerns in

  the workplace, ranging from sexual harassment and religious discrimination to having her leads

  reduced and Plaintiff’s fear of approaching Human Resources. Plaintiff told Pizzuto that

  Cronk and Harrigan made sexual comments to her and provided examples such as saying that

  Plaintiff “fell off a pole at [your] night time job” insinuating that Plaintiff was a stripper and



                                             Page 10 of 41
Case 8:20-cv-01541-TPB-SPF Document 1 Filed 07/07/20 Page 11 of 41 PageID 11




  the continuous remarks about Plaintiff’s “night time job.” Plaintiff also told Pizzuto that she

  was denied a request for a day off for a religious holiday and had her religious beliefs mocked

  when she asked for a day off for a religious holiday in June 2019. Furthermore, Plaintiff

  addressed her concern about having her leads reduced.

         48.     On September 27, 2019, Pizzuto came to the dealership to allegedly conduct

  and investigation into Plaintiff’s complaints.

         49.     In or around early October 2019, Cronk told Plaintiff that he was changing

  Plaintiff’s scheduled day off. Plaintiff was the only person in the department to have her day

  off scheduled. For the entirety of Plaintiff’s employment with Defendant, she was scheduled

  off on Mondays. After this change, Plaintiff’s new off day was Thursday.

         50.     On October 1, 2019, Pizzuto emailed Plaintiff to recap their conversation on

  September 23, 2019. In her email, Pizzuto completely omitted any reference to Plaintiff’s

  complaints of sexual harassment and religious discrimination. Moreover, Pizzuto misstated

  and reworded many of the things that Plaintiff stated during their discussion. Pizzuto finished

  her email by asking that Plaintiff let her know if she left out any points or misstated something.

         51.     On October 3, 2019, Plaintiff emailed Pizzuto and addressed Pizzuto’s email

  from October 1, 2019. Specifically, Plaintiff informed Pizzuto that Pizzuto made multiple

  assertions that were misstated, reworded or omitted. Plaintiff provided examples of the

  misstatements and rewording and further stressed Pizzuto’s omissions regarding Plaintiff’s

  complaints of sexual harassment and religious discrimination. At the end of Plaintiff’s email,

  she told Pizzuto that she would be happy to meet with Pizzuto and listen, but any further detail




                                           Page 11 of 41
Case 8:20-cv-01541-TPB-SPF Document 1 Filed 07/07/20 Page 12 of 41 PageID 12




  from Plaintiff regarding her complaints would have to be in writing in order to avoid the

  manipulation that occurred after Plaintiff’s initial conversation with Pizzuto.

         52.     On the morning of October 8, 2019, Plaintiff met with Pizzuto and Natalie

  Ingham (Human Resources Representative). Plaintiff reiterated that Pizzuto misstated and

  reworded important details of their conversation and completely omitted Plaintiff’s complaints

  of sexual harassment and religious discrimination. Pizzuto asked Plaintiff how many times

  sexual comments were made. Plaintiff told Pizzuto that it happened “a lot.” Pizzuto pressed

  Plaintiff for a specific number, but Plaintiff stressed that she could not give a specific number

  because it happened frequently. Pizzuto did not inquire any further. Instead, Pizzuto said that

  she would like to set some time for Plaintiff, Nesselt, and Cronk to sit down and discuss

  Plaintiff’s job performance.

         53.     Later in the day, on October 8, 2019, Plaintiff’s counsel sent a letter of

  representation to Defendant. Like Plaintiff’s prior complaints, the letter notified Defendant of

  the sexual harassment, religious discrimination, and retaliation that Plaintiff was facing.

  Despite the letter, no one from Defendant reached out to Plaintiff or her counsel to discuss

  Plaintiff’s concerns.    Instead, Plaintiff received tension and looks from Defendant’s

  management. Plaintiff heard her co-workers, Carolyn Deary (Finance Manager) and Maria

  Hager (Internet Sales) make comments about Plaintiff’s claims that she was discriminated

  against. In addition, Harrigan and Plaintiff’s co-workers would not answer when Plaintiff

  spoke with them.




                                           Page 12 of 41
Case 8:20-cv-01541-TPB-SPF Document 1 Filed 07/07/20 Page 13 of 41 PageID 13




         54.     On October 15, 2019, Plaintiff resigned from her position with Defendant.

  Plaintiff felt as though she had no other option and had to remove herself from the hostile

  environment.

                                         COUNT I
                               TITLE VII—SEX HARASSMENT

         55.     Plaintiff, ASMAE BOUAZZAOUI, re-alleges and adopts, as if fully set forth

  herein, the allegations stated in Paragraphs one (1) through fifty-four (54).

         56.     Plaintiff, a female, is a member of a protected class under Title VII of the Civil

  Rights Act of 1964, 42 U.S.C. §2000e, et seq. (“Title VII”).

         57.     The aforementioned actions by Michael Cronk and/or Brian Harrigan constitute

  unwelcome sex harassment.

         58.     The harassment was sufficiently severe or pervasive to alter the terms and

  conditions of Plaintiff’s employment.

         59.     Defendant knew or should have known of the harassment of Plaintiff.

         60.     The aforementioned actions created a hostile environment and constitute

  discrimination on the basis of gender/sex, in violation of Title VII.

         61.     The sex harassment and conduct of Michael Cronk and Brian Harrigan created

  a hostile work environment which interfered with Plaintiff’s ability to perform her job.

         62.     Defendant’s actions were intentional and encouraged an environment where

  degradation based on sex was common and tolerated.

         63.     Defendant’s unlawful and discriminatory employment practices were done with

  malice or with reckless indifference to the federally-protected rights of Plaintiff.




                                           Page 13 of 41
Case 8:20-cv-01541-TPB-SPF Document 1 Filed 07/07/20 Page 14 of 41 PageID 14




         64.     As a result of Defendant’s unlawful discrimination, Plaintiff has suffered and

  continues to suffer damages.

         WHEREFORE, Plaintiff prays for the following damages against Defendant:

                 a.      Back pay and benefits;

                 b.      Prejudgment interest on back pay and benefits;

                 c.      Front pay and benefits;

                 d.      Compensatory damages for emotional pain and suffering,
                         inconvenience, loss of enjoyment of life and humiliation;

                 e.      Punitive damages;

                 f.      Attorneys’ fees and costs;

                 g.      Injunctive relief; and

                 h.      For any other relief this Court deems just and equitable.

                                  COUNT II
                FLORIDA CIVIL RIGHTS ACT—SEXUAL HARASSMENT

         65.     Plaintiff, ASMAE BOUAZZAOUI, re-alleges and adopts, as if fully set forth

  herein, the allegations stated in Paragraphs one (1) through fifty-four (54).

         66.     Plaintiff, a female, is a member of a protected class under the Florida Civil

  Rights Act, Chapter 760, Florida Statutes (“FCRA”).

         67.     The aforementioned actions by Michael Cronk and/or Brian Harrigan constitute

  unwelcome sex harassment.

         68.     The harassment was sufficiently severe or pervasive to alter the terms and

  conditions of Plaintiff’s employment.

         69.     Defendant knew or should have known of the harassment of Plaintiff.



                                           Page 14 of 41
Case 8:20-cv-01541-TPB-SPF Document 1 Filed 07/07/20 Page 15 of 41 PageID 15




         70.     The aforementioned actions created a hostile environment and constitute

  discrimination on the basis of gender/sex, in violation of the Florida Civil Rights Act.

         71.     The sex harassment and conduct of Michael Cronk and/or Brian Harrigan

  created a hostile work environment which interfered with Plaintiff’s ability to perform her job.

         72.     Defendant’s actions were intentional and encouraged an environment where

  degradation based on sex was common and tolerated.

         73.     Defendant’s unlawful and discriminatory employment practices were done with

  malice or with reckless indifference to the state-protected rights of Plaintiff.

         74.     As a result of Defendant’s unlawful discrimination, Plaintiff has suffered and

  continues to suffer damages.

         WHEREFORE, Plaintiff prays for the following damages against Defendant:

                 a.      Back pay and benefits;

                 b.      Prejudgment interest on back pay and benefits;

                 c.      Front pay and benefits;

                 d.      Compensatory damages for emotional pain and suffering,

                         inconvenience, loss of enjoyment of life and humiliation;

                 e.      Punitive damages;

                 f.      Attorneys’ fees and costs;

                 g.      Injunctive relief; and

                 h.      For any other relief this Court deems just and equitable.




                                            Page 15 of 41
Case 8:20-cv-01541-TPB-SPF Document 1 Filed 07/07/20 Page 16 of 41 PageID 16




                                            COUNT III
                                TITLE VII - SEX DISCRIMINATION

         75.     Plaintiff, ASMAE BOUAZZAOUI, re-alleges and adopts, as if fully set forth

  herein, the allegations stated in Paragraphs one (1) through fifty-four (54).

         76.     Plaintiff is a member of a protected class under Title VII of the Civil Rights Act

  of 1964, 42 U.S.C. §2000e, et seq. (“Title VII”).

         77.     By the conduct described above, Defendant engaged in unlawful employment

  practices and discriminated against Plaintiff on account of her sex by:

                 (a)     denying Plaintiff time off;

                 (b)     withholding Plaintiff’s bonus;

                 (c)     providing Plaintiff’s leads to others;

                 (d)     reducing Plaintiff’s leads;

                 (e)     changing Plaintiff’s scheduled day off;

                 (f)     disciplining Plaintiff; and

                 (g)     constructively discharging Plaintiff’s employment.

         78.     Defendant’s adverse employment actions toward Plaintiff were motivated by

  sex-based considerations.

         79.     Defendant’s unlawful and discriminatory employment practices toward

  Plaintiff were intentional.

         80.     Defendant’s unlawful and discriminatory employment practices were done with

  malice or with reckless indifference to the federal-protected rights of Plaintiff.

         81.     As a result of Defendant’s unlawful discrimination, Plaintiff has suffered and

  continues to suffer damages.


                                           Page 16 of 41
Case 8:20-cv-01541-TPB-SPF Document 1 Filed 07/07/20 Page 17 of 41 PageID 17




         WHEREFORE, Plaintiff prays for the following damages against Defendant:

                 a.      Back pay and benefits;

                 b.      Prejudgment interest on back pay and benefits;

                 c.      Front pay and benefits;

                 d.      Compensatory damages for emotional pain and suffering,
                         inconvenience, loss of enjoyment of life and humiliation;

                 e.      Punitive damages;

                 f.      Attorneys’ fees and costs;

                 g.      Injunctive relief; and

                 h.      For any other relief this Court deems just and equitable.

                                  COUNT IV
                FLORIDA CIVIL RIGHTS ACT - SEX DISCRIMINATION

         82.     Plaintiff, ASMAE BOUAZZAOUI, re-alleges and adopts, as if fully set forth

  herein, the allegations stated in Paragraphs one (1) through fifty-four (54).

         83.     Plaintiff is a member of a protected class under the Florida Civil Rights Act,

  Chapter 760, Florida Statutes (“FCRA”).

         84.     By the conduct described above, Defendant engaged in unlawful employment

  practices and discriminated against Plaintiff on account of her sex by:

                 (a)     denying Plaintiff time off;

                 (b)     withholding Plaintiff’s bonus;

                 (c)     providing Plaintiff’s leads to others;

                 (d)     reducing Plaintiff’s leads;

                 (e)     changing Plaintiff’s scheduled day off;



                                           Page 17 of 41
Case 8:20-cv-01541-TPB-SPF Document 1 Filed 07/07/20 Page 18 of 41 PageID 18




                 (f)     disciplining Plaintiff; and

                 (g)     constructively discharging Plaintiff’s employment.

         85.     Defendant’s adverse employment decisions toward Plaintiff were motivated by

  sex-based considerations.

         86.     Defendant’s unlawful and discriminatory employment practices toward

  Plaintiff were intentional.

         87.     Defendant’s unlawful and discriminatory employment practices were done with

  malice or with reckless indifference to the state-protected rights of Plaintiff.

         88.     As a result of Defendant’s unlawful discrimination, Plaintiff has suffered and

  continues to suffer damages.

         WHEREFORE, Plaintiff prays for the following damages against Defendant:

                 a.      Back pay and benefits;

                 b.      Prejudgment interest on back pay and benefits;

                 c.      Front pay and benefits;

                 d.      Compensatory damages for emotional pain and suffering,
                         inconvenience, loss of enjoyment of life and humiliation;

                 e.      Punitive damages;

                 f.      Attorneys’ fees and costs;

                 g.      Injunctive relief; and

                 h.      For any other relief this Court deems just and equitable.




                                            Page 18 of 41
Case 8:20-cv-01541-TPB-SPF Document 1 Filed 07/07/20 Page 19 of 41 PageID 19




                                       COUNT V
                         TITLE VII-RELIGIOUS DISCRIMINATION

         89.     Plaintiff, ASMAE BOUAZZAOUI, re-alleges and adopts, as if fully set forth

  herein, the allegations stated in Paragraphs one (1) through fifty-four (54).

         90.     Plaintiff is a member of a protected class under Title VII of the Civil Rights Act

  of 1964, 42 U.S.C. §2000e, et seq. (“Title VII”)

         91.     By the conduct described above, Defendant engaged in unlawful employment

  practices and discriminated against Plaintiff on account of her religion, Muslim, by:

                 (a)     failing to accommodate Plaintiff’s religious beliefs and or practices;

                 (b)     denying Plaintiff time off;

                 (c)     withholding Plaintiff’s bonus;

                 (d)     providing Plaintiff’s leads to others;

                 (e)     reducing Plaintiff’s leads;

                 (f)     changing Plaintiff’s scheduled day off;

                 (g)     disciplining Plaintiff; and

                 (h)     constructively discharging Plaintiff’s employment.

         92      Defendant’s adverse employment acts toward Plaintiff were motivated by

  religious-based considerations.

         93.     Defendant’s unlawful and discriminatory employment practices toward

  Plaintiff were intentional.

         94.     Defendant’s unlawful and discriminatory employment practices were done with

  malice or with reckless indifference to the federal-protected rights of Plaintiff.




                                           Page 19 of 41
Case 8:20-cv-01541-TPB-SPF Document 1 Filed 07/07/20 Page 20 of 41 PageID 20




         95.     As a result of Defendant’s unlawful discrimination, Plaintiff has suffered and

  continues to suffer damages.

         WHEREFORE, Plaintiff prays for the following damages against Defendant:

                 a.      Back pay and benefits;

                 b.      Prejudgment interest on back pay and benefits;

                 c.      Front pay and benefits;

                 d.      Compensatory damages for emotional pain and suffering,
                         inconvenience, loss of enjoyment of life and humiliation;

                 e.      Punitive damages;

                 f.      Attorneys’ fees and costs;

                 g.      Injunctive relief; and

                 h.      For any other relief this Court deems just and equitable.

                                 COUNT VI
            FLORIDA CIVIL RIGHTS ACT-RELIGIOUS DISCRIMINATION

         96.     Plaintiff, ASMAE BOUAZZAOUI, re-alleges and adopts, as if fully set forth

  herein, the allegations stated in Paragraphs one (1) through fifty-four (54).

         97.     Plaintiff is a member of a protected class under the Florida Civil Rights Act,

  Chapter 760, Florida Statutes (“FCRA”).

         98.     By the conduct described above, Defendant engaged in unlawful employment

  practices and discriminated against Plaintiff on account of her religion, Muslim, by:

                 (a)     failing to accommodate Plaintiff’s religious beliefs and or practices;

                 (b)     denying Plaintiff time off;

                 (c)     withholding Plaintiff’s bonus;



                                           Page 20 of 41
Case 8:20-cv-01541-TPB-SPF Document 1 Filed 07/07/20 Page 21 of 41 PageID 21




                 (d)     providing Plaintiff’s leads to others;

                 (e)     reducing Plaintiff’s leads;

                 (f)     changing Plaintiff’s scheduled day off;

                 (g)     disciplining Plaintiff; and

                 (h)     constructively discharging Plaintiff’s employment.

         99.     Defendant’s adverse employment acts toward Plaintiff were motivated by

  religious-based considerations.

         100.    Defendant’s unlawful and discriminatory employment practices toward

  Plaintiff were intentional.

         101.    Defendant’s unlawful and discriminatory employment practices were done with

  malice or with reckless indifference to the state-protected rights of Plaintiff.

         102.    As a result of Defendant’s unlawful discrimination, Plaintiff has suffered and

  continues to suffer damages.

         WHEREFORE, Plaintiff prays for the following damages against Defendant:

                 a.      Back pay and benefits;

                 b.      Prejudgment interest on back pay and benefits;

                 c.      Front pay and benefits;

                 d.      Compensatory damages for emotional pain and suffering,
                         inconvenience, loss of enjoyment of life and humiliation;

                 e.      Punitive damages;

                 f.      Attorneys’ fees and costs;

                 g.      Injunctive relief; and

                 h.      For any other relief this Court deems just and equitable.


                                            Page 21 of 41
Case 8:20-cv-01541-TPB-SPF Document 1 Filed 07/07/20 Page 22 of 41 PageID 22




                                     COUNT VII
                          TITLE VII—RELIGIOUS HARASSMENT

         103.    Plaintiff, ASMAE BOUAZZAOUI, re-alleges and adopts, as if fully set forth

  herein, the allegations stated in Paragraphs one (1) through fifty-four (54).

         104.    Plaintiff, a Muslim, is a member of a protected class under Title VII of the Civil

  Rights Act of 1964, 42 U.S.C. §2000e, et seq. (“Title VII”).

         105.    The aforementioned actions by Cronk, Nesselt, and Harrigan constitute

  unwelcome religious-based harassment.

         106.    The harassment was sufficiently severe or pervasive to alter the terms and

  conditions of Plaintiff’s employment.

         107.    Defendant knew or should have known of the harassment of Plaintiff.

         108.    The aforementioned actions created a hostile environment and constitute

  discrimination on the basis of religion, in violation of Title VII.

         109.    The religious harassment and conduct of Cronk, Nesselt, and Harrigan created

  a hostile work environment which interfered with Plaintiff’s ability to perform her job.

         110.    Defendant’s actions were intentional and encouraged an environment where

  degradation based on religion was common and tolerated.

         111.    Defendant’s unlawful and discriminatory employment practices were done with

  malice or with reckless indifference to the federally-protected rights of Plaintiff.

         112.    As a result of Defendant’s unlawful discrimination, Plaintiff has suffered and

  continues to suffer damages.

         WHEREFORE, Plaintiff prays for the following damages against Defendant:

                 a.      Back pay and benefits;


                                            Page 22 of 41
Case 8:20-cv-01541-TPB-SPF Document 1 Filed 07/07/20 Page 23 of 41 PageID 23




                 b.      Prejudgment interest on back pay and benefits;

                 c.      Front pay and benefits;

                 d.      Compensatory damages for emotional pain and suffering,

                         inconvenience, loss of enjoyment of life and humiliation;

                 e.      Punitive damages;

                 f.      Attorneys’ fees and costs;

                 g.      Injunctive relief; and

                 h.      For any other relief this Court deems just and equitable.

                                 COUNT VIII
              FLORIDA CIVIL RIGHTS ACT—RELIGIOUS HARASSMENT

         113.    Plaintiff, ASMAE BOUAZZAOUI, re-alleges and adopts, as if fully set forth

  herein, the allegations stated in Paragraphs one (1) through fifty-four (54).

         114.    Plaintiff, a Muslim, is a member of a protected class under the Florida Civil

  Rights Act, Chapter 760, Florida Statutes (“FCRA”).

         115.    The aforementioned actions by Cronk, Nesselt and/or Harrigan constitute

  unwelcome religious-based harassment.

         116.    The harassment was sufficiently severe or pervasive to alter the terms and

  conditions of Plaintiff’s employment.

         117.    Defendant knew or should have known of the harassment of Plaintiff.

         118.    The aforementioned actions created a hostile environment and constitute

  discrimination on the basis of religion, in violation of the Florida Civil Rights Act.

         119.    The religious harassment and conduct of Cronk, Nesselt and/or Brian Harrigan

  created a hostile work environment which interfered with Plaintiff’s ability to perform her job.


                                           Page 23 of 41
Case 8:20-cv-01541-TPB-SPF Document 1 Filed 07/07/20 Page 24 of 41 PageID 24




         120.    Defendant’s actions were intentional and encouraged an environment where

  degradation based on religion was common and tolerated.

         121.    Defendant’s unlawful and discriminatory employment practices were done with

  malice or with reckless indifference to the state-protected rights of Plaintiff.

         122.    As a result of Defendant’s unlawful discrimination, Plaintiff has suffered and

  continues to suffer damages.

         WHEREFORE, Plaintiff prays for the following damages against Defendant:

                 a.      Back pay and benefits;

                 b.      Prejudgment interest on back pay and benefits;

                 c.      Front pay and benefits;

                 d.      Compensatory damages for emotional pain and suffering,
                         inconvenience, loss of enjoyment of life and humiliation;

                 e.      Punitive damages;

                 f.      Attorneys’ fees and costs;

                 g.      Injunctive relief; and

                 h.      For any other relief this Court deems just and equitable.

                                          COUNT IX
                              42 U.S.C. §1981 DISCRIMINATION

         123.    Plaintiff, ASMAE BOUAZZAOUI, re-alleges and adopts, as if fully set forth

  herein, the allegations stated in Paragraphs one (1) through fifty-four (54).

         124.    Plaintiff is a Muslim of Moroccan decent and considered as a member of the

  Arab race.




                                            Page 24 of 41
Case 8:20-cv-01541-TPB-SPF Document 1 Filed 07/07/20 Page 25 of 41 PageID 25




         125.    By the conduct described above, Defendant engaged in unlawful employment

  practices and discriminated against Plaintiff on account of her race—including, but not limited

  to her ancestry and ethnic characteristics—by:

                 (a)      denying Plaintiff time off;

                 (b)      withholding Plaintiff’s bonus;

                 (c)      providing Plaintiff’s leads to others;

                 (d)      reducing Plaintiff’s leads;

                 (e)      changing Plaintiff’s scheduled day off;

                 (f)      disciplining Plaintiff; and

                 (g)      constructively discharging Plaintiff’s employment.

         126.    Defendant’s adverse employment acts toward Plaintiff were motivated by race-

  based considerations.

         127.    Defendant’s unlawful and discriminatory employment practices toward

  Plaintiff were intentional.

         128.    Defendant’s unlawful and discriminatory employment practices were done with

  malice or with reckless indifference to the federal-protected rights of Plaintiff.

         129.    Defendant knew or should have known of the discrimination.

         130.    As a result of Defendant’s unlawful discrimination, Plaintiff has suffered and

  continues to suffer damages.

         WHEREFORE, Plaintiff prays for the following damages against Defendant:

                 a.       Back pay and benefits;

                 b.       Interest on back pay and benefits;



                                            Page 25 of 41
Case 8:20-cv-01541-TPB-SPF Document 1 Filed 07/07/20 Page 26 of 41 PageID 26




                 c.      Front pay and benefits;

                 d.      Compensatory damages for emotional pain and suffering,

                 e.      Punitive damages;

                 f.      Attorneys’ fees and costs;

                 g.      Injunctive relief;

                 h.      For any other relief this Court deems just and equitable.

                                     COUNT X
                TITLE VII – RACE/NATIONAL ORIGIN DISCRIMINATION

         131.    Plaintiff, ASMAE BOUAZZAOUI, re-alleges and adopts, as if fully set forth

  herein, the allegations stated in Paragraphs one (1) through fifty-four (54).

         132.    Plaintiff is a member of a protected class under Title VII of the Civil Rights Act

  of 1964, 42 U.S.C. §2000e, et seq. (“Title VII”). Specifically, Plaintiff is a Muslim of

  Moroccan decent and considered as a member of the Arab race.

         133.    By the conduct described above, Defendant engaged in unlawful employment

  practices and discriminated against Plaintiff on account of her race/national origin—including,

  but not limited to her ancestry and ethnic characteristics—by:

                 (a)     denying Plaintiff time off;

                 (b)     withholding Plaintiff’s bonus;

                 (c)     providing Plaintiff’s leads to others;

                 (d)     reducing Plaintiff’s leads;

                 (e)     changing Plaintiff’s scheduled day off;

                 (f)     disciplining Plaintiff; and

                 (g)     constructively discharging Plaintiff’s employment.


                                              Page 26 of 41
Case 8:20-cv-01541-TPB-SPF Document 1 Filed 07/07/20 Page 27 of 41 PageID 27




         134.    Defendant’s adverse employment acts toward Plaintiff were motivated by

  race/national origin-based considerations.

         135.    Defendant’s unlawful and discriminatory employment practices toward

  Plaintiff were intentional.

         136.    Defendant’s unlawful and discriminatory employment practices were done with

  malice or with reckless indifference to the federal-protected rights of Plaintiff.

         137.    As a result of Defendant’s unlawful discrimination, Plaintiff has suffered and

  continues to suffer damages.

         WHEREFORE, Plaintiff prays for the following damages against Defendant:

                 a.      Back pay and benefits;

                 b.      Interest on back pay and benefits;

                 c.      Front pay and benefits;

                 d.      Compensatory damages for emotional pain and suffering,

                 e.      Punitive damages;

                 f.      Attorneys’ fees and costs;

                 g.      Injunctive relief;

                 h.      For any other relief this Court deems just and equitable.

                               COUNT XI
   FLORIDA CIVIL RIGHTS ACT – RACE/NATIONAL ORIGIN DISCRIMINATION

         138.    Plaintiff, ASMAE BOUAZZAOUI, re-alleges and adopts, as if fully set forth

  herein, the allegations stated in Paragraphs one (1) through fifty-four (54).




                                              Page 27 of 41
Case 8:20-cv-01541-TPB-SPF Document 1 Filed 07/07/20 Page 28 of 41 PageID 28




          139.   Plaintiff is a member of a protected class under Florida Civil Rights Act.

  Specifically, Plaintiff is a Muslim of Moroccan decent and considered as a member of the Arab

  race.

          140.   By the conduct described above, Defendant engaged in unlawful employment

  practices and discriminated against Plaintiff on account of her race/national origin—including,

  but not limited to her ancestry and ethnic characteristics—by:

                 (a)      denying Plaintiff time off;

                 (b)      withholding Plaintiff’s bonus;

                 (c)      providing Plaintiff’s leads to others;

                 (d)      reducing Plaintiff’s leads;

                 (e)      changing Plaintiff’s scheduled day off;

                 (f)      disciplining Plaintiff; and

                 (g)      constructively discharging Plaintiff’s employment.

          141.   Defendant’s adverse employment acts toward Plaintiff were motivated by race-

  based considerations.

          142.   Defendant’s unlawful and discriminatory employment practices toward

  Plaintiff were intentional.

          143.   Defendant’s unlawful and discriminatory employment practices were done with

  malice or with reckless indifference to the state-protected rights of Plaintiff.

          144.   As a result of Defendant’s unlawful discrimination, Plaintiff has suffered and

  continues to suffer damages.

          WHEREFORE, Plaintiff prays for the following damages against Defendant:



                                            Page 28 of 41
Case 8:20-cv-01541-TPB-SPF Document 1 Filed 07/07/20 Page 29 of 41 PageID 29




                 a.      Back pay and benefits;

                 b.      Interest on back pay and benefits;

                 c.      Front pay and benefits;

                 d.      Compensatory damages for emotional pain and suffering,

                 e.      Punitive damages;

                 f.      Attorneys’ fees and costs;

                 g.      Injunctive relief;

                 h.      For any other relief this Court deems just and equitable.

                                          COUNT XII
                               42 U.S.C. §1981—HARASSMENT

         145.    Plaintiff, ASMAE BOUAZZAOUI, re-alleges and adopts, as if fully set forth

  herein, the allegations stated in Paragraphs one (1) through fifty-four (54).

         146.    Plaintiff is a member of a protected class under 42 U.S.C. §1981. Specifically,

  Plaintiff is a Muslim of Moroccan decent and considered as a member of the Arab race.

         147.    The aforementioned actions by Cronk and/or Harrigan constitute unwelcome

  race/national origin harassment.

         148.    The harassment was sufficiently severe or pervasive to alter the terms and

  conditions of Plaintiff’s employment.

         149.    Defendant knew or should have known of the harassment of Plaintiff.

         150.    The aforementioned actions created a hostile environment and constitute

  discrimination on the basis of race/national origin, in violation of 42 U.S.C. §1981.

         151.    The race/national origin harassment and conduct of Cronk and/or Harrigan

  created a hostile work environment which interfered with Plaintiff’s ability to perform her job.


                                              Page 29 of 41
Case 8:20-cv-01541-TPB-SPF Document 1 Filed 07/07/20 Page 30 of 41 PageID 30




         152.    Defendant’s actions were intentional and encouraged an environment where

  degradation based on race/national origin was common and tolerated.

         153.    Defendant’s unlawful and discriminatory employment practices were done with

  malice or with reckless indifference to the federally-protected rights of Plaintiff.

         154.    As a result of Defendant’s unlawful discrimination, Plaintiff has suffered and

  continues to suffer damages.

         WHEREFORE, Plaintiff prays for the following damages against Defendant:

                 a.      Back pay and benefits;

                 b.      Prejudgment interest on back pay and benefits;

                 c.      Front pay and benefits;

                 d.      Compensatory damages for emotional pain and suffering,
                         inconvenience, loss of enjoyment of life and humiliation;

                 e.      Punitive damages;

                 f.      Attorneys’ fees and costs;

                 g.      Injunctive relief; and

                 h.      For any other relief this Court deems just and equitable.

                                 COUNT XIII
                 TITLE VII—RACE/NATIONAL ORIGIN HARASSMENT

         155.    Plaintiff, ASMAE BOUAZZAOUI, re-alleges and adopts, as if fully set forth

  herein, the allegations stated in Paragraphs one (1) through fifty-four (54).

         156.    Plaintiff is a member of a protected class under Title VII of the Civil Rights Act

  of 1964, 42 U.S.C. §2000e, et seq. (“Title VII”). Specifically, Plaintiff is a Muslim of

  Moroccan decent and considered as a member of the Arab race.



                                           Page 30 of 41
Case 8:20-cv-01541-TPB-SPF Document 1 Filed 07/07/20 Page 31 of 41 PageID 31




         157.    The aforementioned actions by Cronk and/or Harrigan constitute unwelcome

  race/national origin-based harassment.

         158.    The harassment was sufficiently severe or pervasive to alter the terms and

  conditions of Plaintiff’s employment.

         159.    Defendant knew or should have known of the harassment of Plaintiff.

         160.    The aforementioned actions created a hostile environment and constitute

  discrimination on the basis of race/national origin in violation of Title VII.

         161.    The racial/national origin harassment and conduct of Cronk and/or Harrigan

  created a hostile work environment which interfered with Plaintiff’s ability to perform her job.

         162.    Defendant’s actions were intentional and encouraged an environment where

  degradation based on race/national origin was common and tolerated.

         163.    Defendant’s unlawful and discriminatory employment practices were done with

  malice or with reckless indifference to the federally-protected rights of Plaintiff.

         164.    As a result of Defendant’s unlawful discrimination, Plaintiff has suffered and

  continues to suffer damages.

         WHEREFORE, Plaintiff prays for the following damages against Defendant:

                 a.      Back pay and benefits;

                 b.      Prejudgment interest on back pay and benefits;

                 c.      Front pay and benefits;

                 d.      Compensatory damages for emotional pain and suffering,
                         inconvenience, loss of enjoyment of life and humiliation;

                 e.      Attorneys’ fees and costs;

                 f.      Injunctive relief; and


                                           Page 31 of 41
Case 8:20-cv-01541-TPB-SPF Document 1 Filed 07/07/20 Page 32 of 41 PageID 32




                  g.     For any other relief this Court deems just and equitable.

                             COUNT XIV
     FLORIDA CIVIL RIGHTS ACT—RACE/NATIONAL ORIGIN HARASSMENT

         165.    Plaintiff, ASMAE BOUAZZAOUI, re-alleges and adopts, as if fully set forth

  herein, the allegations stated in Paragraphs one (1) through fifty-four (54).

         166.    Plaintiff is a member of a protected class under the Florida Civil Rights Act

  (FCRA), Chapter 760, Florida Statutes. Specifically, Plaintiff is a Muslim of Moroccan decent

  and considered as a member of the Arab race.

         167.    The aforementioned actions by Cronk and/or Harrigan constitute unwelcome

  race/national origin-based harassment.

         168.    The harassment was sufficiently severe or pervasive to alter the terms and

  conditions of Plaintiff’s employment.

         169.    Defendant knew or should have known of the harassment of Plaintiff.

         170.    The aforementioned actions created a hostile environment and constitute

  discrimination on the basis of race/national origin in violation of the FCRA.

         171.    The racial/national origin harassment and conduct of Cronk and/or Harrigan

  created a hostile environment which interfered with Plaintiff’s ability to perform her job.

         172.    Defendant’s actions were intentional and encouraged an environment where

  degradation based on race/national origin was common and tolerated.

         173.    Defendant’s unlawful and discriminatory employment practices were done with

  malice or with reckless indifference to the state-protected rights of Plaintiff.

         174.    As a result of Defendant’s unlawful discrimination, Plaintiff has suffered and

  continues to suffer damages.


                                            Page 32 of 41
Case 8:20-cv-01541-TPB-SPF Document 1 Filed 07/07/20 Page 33 of 41 PageID 33




         WHEREFORE, Plaintiff prays for the following damages against Defendant:

                 a.       Back pay and benefits;

                 b.       Prejudgment interest on back pay and benefits;

                 c.       Front pay and benefits;

                 d.       Compensatory damages for emotional pain and suffering,
                          inconvenience, loss of enjoyment of life and humiliation;

                 e.       Attorneys’ fees and costs;

                 f.       Injunctive relief; and

                 g.       For any other relief this Court deems just and equitable.

                                COUNT XV
             AMERICANS WITH DISABILITIES ACT – DISCRIMINATION

         175.    Plaintiff, ASMAE BOUAZZAOUI, re-alleges and adopts, as if fully set forth

  herein, the allegations stated in Paragraphs one (1) through fifty-four (54).

         176.    Plaintiff is an individual entitled to protection under the Americans with

  Disabilities Act, as amended, 42 U.S.C. §12112 et seq.

         177.    Plaintiff is an employee within the meaning of the Americans with Disabilities

  Act, as amended.

         178.    Plaintiff is an individual with a disability within the meaning of the Americans

  with Disabilities Act, as amended. Specifically, Plaintiff’s back condition substantially limited

  one or more major life activities including, but not limited to: standing, walking, sitting,

  bending, and lifting.




                                            Page 33 of 41
Case 8:20-cv-01541-TPB-SPF Document 1 Filed 07/07/20 Page 34 of 41 PageID 34




         179.    Plaintiff was a qualified individual with a disability within the meaning of the

  Americans with Disabilities Act, as amended, because Plaintiff, with or without a reasonable

  accommodation, could perform the essential functions of her job.

         180.    By the conduct described above, Defendant engaged in unlawful employment

  practices and discriminated against Plaintiff on account of her known disability, and/or because

  Defendant regarded her as having a disability, and/or because of Plaintiff’s record of having a

  disability in violation of the Americans with Disabilities Act, as amended. Specifically,

  Defendant:

                 (a)     denied Plaintiff a reasonable accommodation for her disability;

                 (b)     denied Plaintiff time off;

                 (c)     disciplined Plaintiff;

                 (d)     reduced Plaintiff’s lead; and

                 (e)     constructively discharging Plaintiff’s employment.

         181.    The above described acts of disability discrimination constitute a violation of

  the Americans with Disabilities Act, as amended, for which Defendant is liable.

         182.    Defendant’s unlawful and discriminatory employment practices toward

  Plaintiff were intentional.

         183.    Defendant’s unlawful and discriminatory employment practices were done with

  malice or with reckless indifference to the federal-protected rights of Plaintiff.

         184.    As a result of Defendant’s unlawful discrimination, Plaintiff has suffered and

  continues to suffer damages.

         WHEREFORE, Plaintiff prays for the following damages against Defendant:



                                           Page 34 of 41
Case 8:20-cv-01541-TPB-SPF Document 1 Filed 07/07/20 Page 35 of 41 PageID 35




                    a.     Back pay and benefits;

                    b.     Prejudgment interest on back pay and benefits;

                    c.     Front pay and benefits;

                    d.     Compensatory damages for emotional pain and suffering,
                           inconvenience, loss of enjoyment of life and humiliation;

                    e.     Punitive damages;

                    f.     Attorneys’ fees and costs;

                    g.     Injunctive relief; and

                    h.     For any other relief this Court deems just and equitable.

                              COUNT XVI
    FLORIDA CIVIL RIGHTS ACT – DISABILITY/HANDICAP DISCRIMINATION

             185.   Plaintiff, ASMAE BOUAZZAOUI, re-alleges and adopts, as if fully set forth

  herein, the allegations stated in Paragraphs one (1) through fifty-four (54).

             186.   Plaintiff is an individual entitled to protection under the Florida Civil Rights

  Act, Chapter 760, Florida Statutes.

             187.   Plaintiff is an employee within the meaning of the Florida Civil Rights Act.

             188.   Plaintiff is an individual with a disability/handicap within the meaning of the

  Florida Civil Rights Act. Specifically, Plaintiff’s back condition substantially limited one or

  more major life activities including, but not limited to: standing, walking, sitting, bending, and

  lifting.

             189.   Plaintiff was a qualified individual with a disability within the meaning of the

  Florida Civil Rights Act, because Plaintiff, with or without a reasonable accommodation, could

  perform the essential functions of her job.



                                             Page 35 of 41
Case 8:20-cv-01541-TPB-SPF Document 1 Filed 07/07/20 Page 36 of 41 PageID 36




         190.    By the conduct described above, Defendant has engaged in unlawful

  employment practices and discriminated against Plaintiff on account of her known disability,

  and or because Defendant regarded her as having a disability, and/or because of Plaintiff’s

  record of having a disability in violation of the Florida Civil Rights Act. Specifically,

  Defendant:

                 (a)     denied Plaintiff a reasonable accommodation for her disability;

                 (b)     denied Plaintiff time off;

                 (c)     disciplined Plaintiff;

                 (d)     reduced Plaintiff’s leads; and

                 (e)     constructively discharging Plaintiff’s employment.

         191.    The above described acts of disability discrimination constitute a violation of

  the Florida Civil Rights Act, for which Defendant is liable.

         192.    Defendant’s unlawful and discriminatory employment practices toward

  Plaintiff were intentional.

         193.    Defendant’s unlawful and discriminatory employment practices were done with

  malice or with reckless indifference to the state-protected rights of Plaintiff.

         194.    As a result of Defendant’s unlawful discrimination, Plaintiff has suffered and

  continues to suffer damages.

         WHEREFORE, Plaintiff prays for the following damages against Defendant:

                 a.      Back pay and benefits;

                 b.      Prejudgment interest on back pay and benefits;

                 c.      Front pay and benefits;



                                            Page 36 of 41
Case 8:20-cv-01541-TPB-SPF Document 1 Filed 07/07/20 Page 37 of 41 PageID 37




                 d.      Compensatory damages for emotional pain and suffering,
                         inconvenience, loss of enjoyment of life and humiliation;

                 e.      Punitive damages;

                 f.      Attorneys’ fees and costs;

                 g.      Injunctive relief; and

                 h.      For any other relief this Court deems just and equitable.

                                         COUNT XVII
                               42 U.S.C. §1981 – RETALIATION

         195.    Plaintiff, ASMAE BOUAZZAOUI, re-alleges and adopts, as if fully set forth

  herein, the allegations stated in Paragraphs one (1) through fifty-four (54).

         196.    Plaintiff suffered adverse employment actions for engaging in protected activity

  under the 42 U.S.C. §1981. Specifically, Plaintiff, individually and through her counsel, made

  good-faith, reasonable complaints of discrimination based on her race and was (1) harassed,

  (2) had her day off changed, and (3) was constructively discharged by Defendant.

         197.    The aforementioned actions by Defendant constitute retaliation by Defendant

  in violation of 42 U.S.C. §1981.

         198.    Defendant’s unlawful and retaliatory employment practices toward Plaintiff

  were intentional.

         199.    Defendant’s unlawful and retaliatory employment practices were done with

  malice or with reckless indifference to the federal-protected rights of Plaintiff.

         200.    As a result of Defendant’s unlawful retaliation, Plaintiff has suffered and

  continues to suffer damages.

         WHEREFORE, Plaintiff prays for the following damages against Defendant:



                                           Page 37 of 41
Case 8:20-cv-01541-TPB-SPF Document 1 Filed 07/07/20 Page 38 of 41 PageID 38




                 a.      Back pay and benefits;

                 b.      Prejudgment interest on back pay and benefits;

                 c.      Front pay and benefits;

                 d.      Compensatory damages for emotional pain and suffering,
                         inconvenience, loss of enjoyment of life and humiliation;

                 e.      Punitive damages;

                 f.      Attorneys’ fees and costs;

                 g.      Injunctive relief; and

                 h.      For any other relief this Court deems just and equitable.

                                       COUNT XVIII
                                 TITLE VII – RETALIATION

         201.    Plaintiff, ASMAE BOUAZZAOUI, re-alleges and adopts, as if fully set forth

  herein, the allegations stated in Paragraphs one (1) through fifty-four (54).

         202.    Plaintiff engaged in protected activity by opposing an employment practices

  made unlawful by Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e, et seq. (“Title

  VII”). Specifically, Plaintiff opposed sexual harassment, racial/national origin discrimination,

  religious discrimination, and retaliation by making good-faith complaints to Defendant, both

  individually and through her counsel.

         203.    In retaliation for engaging in protected activity, Plaintiff suffered adverse

  employment actions when she was (1) harassed, (2) had her day off changed, and (3) was

  constructively discharged by Defendant.




                                           Page 38 of 41
Case 8:20-cv-01541-TPB-SPF Document 1 Filed 07/07/20 Page 39 of 41 PageID 39




         204.    Stated differently, the adverse employment actions suffered by Plaintiff at the

  hands of Defendant is causally connected to her opposition and resistance of sex harassment,

  race/national origin discrimination, religious discrimination, and retaliation.

         205.    The aforementioned actions by Defendant constitute retaliation by Defendant

  in violation of Title VII of the Civil Rights Act of 1964.

         206.    Defendant’s unlawful and discriminatory employment practices were done with

  malice or with reckless indifference to the federally-protected rights of Plaintiff.

         207.    As a result of Defendant’s unlawful retaliation, Plaintiff has suffered and

  continues to suffer damages.

         WHEREFORE, Plaintiff prays for the following damages against Defendant:

                 a.      Back pay and benefits;

                 b.      Prejudgment interest on back pay and benefits;

                 c.      Front pay and benefits;

                 d.      Compensatory damages for emotional pain and suffering,
                         inconvenience, loss of enjoyment of life and humiliation;

                 e.      Punitive damages;

                 f.      Attorneys’ fees and costs;

                 g.      Injunctive relief; and

                 h.      For any other relief this Court deems just and equitable.

                                    COUNT XIX
                      FLORIDA CIVIL RIGHTS ACT—RETALIATION

         208.    Plaintiff, ASMAE BOUAZZAOUI, re-alleges and adopts, as if fully set forth

  herein, the allegations stated in Paragraphs one (1) through fifty-four (54).



                                           Page 39 of 41
Case 8:20-cv-01541-TPB-SPF Document 1 Filed 07/07/20 Page 40 of 41 PageID 40




         209.    Plaintiff engaged in protected activity by opposing an employment practice

  made unlawful by the Florida Civil Rights Act, Chapter 760, Florida Statutes (“FCRA”).

  Specifically, Plaintiff opposed sexual harassment, racial/national origin discrimination,

  religious discrimination, and retaliation by making good-faith complaints to Defendant, both

  individually and through her counsel.

         210.    In retaliation for engaging in protected activity, Plaintiff suffered adverse

  employment actions when she was (1) harassed, (2) had her day off changed, and (3) was

  constructively discharged by Defendant.

         211.    Stated differently, the adverse employment actions suffered by Plaintiff at the

  hands of Defendant is causally connected to her opposition and resistance of sex harassment,

  race/national origin discrimination, religious discrimination, and retaliation.

         212.    The aforementioned actions by Defendant constitute retaliation by Defendant

  in violation of the Florida Civil Rights Act.

         213.    Defendant’s unlawful and discriminatory employment practices were done with

  malice or with reckless indifference to the state-protected rights of Plaintiff.

         214.    As a result of Defendant’s unlawful retaliation, Plaintiff has suffered and

  continues to suffer damages.

         WHEREFORE, Plaintiff prays for the following damages against Defendant:

                 a.      Back pay and benefits;

                 b.      Prejudgment interest on back pay and benefits;

                 c.      Front pay and benefits;

                 d.      Compensatory damages for emotional pain and suffering,
                         inconvenience, loss of enjoyment of life and humiliation;


                                            Page 40 of 41
Case 8:20-cv-01541-TPB-SPF Document 1 Filed 07/07/20 Page 41 of 41 PageID 41




                    e.    Punitive damages;

                    f.    Attorneys’ fees and costs;

                    g.    Injunctive relief; and

                    h.    For any other relief this Court deems just and equitable.

                                  DEMAND FOR JURY TRIAL

             215.   Plaintiff, ASMAE BOUAZZAOUI, demands a trial by jury on all issues so

  triable.

                    DATED this 7th day of July 2020.

                                                   FLORIN GRAY BOUZAS OWENS, LLC

                                                   /s/ Gregory A. Owens_______________
                                                   GREGORY A. OWENS, ESQUIRE
                                                   Florida Bar No.: 51366
                                                   greg@fgbolaw.com
                                                   WOLFGANG M. FLORIN, ESQUIRE
                                                   Florida Bar No.: 907804
                                                   wolfgang@fgbolaw.com
                                                   16524 Pointe Village Drive
                                                   Suite 100
                                                   Lutz, Florida 33558
                                                   (727) 254-5255
                                                   (727) 483-7942 (fax)
                                                   Trial Attorneys for Plaintiff




                                            Page 41 of 41
